Citation Nr: 0702656	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-38 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant has basic eligibility for non service-
connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from July 19, 1961, to July 
18, 1963.  Duty in the U.S. Army Reserves is also noted but 
unverified.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

The veteran claims that he is entitled to non-service-
connected disability pension benefits.  He testified that he 
had additional ACDUTRA after February 1963, during the 
Vietnam era, for a sufficient duration to make him eligible 
for pension benefits.  

This case is not ready for appellate review.  Of record is a 
Department of Defense Form 214, Certificate of Release or 
Discharge from Active Duty, indicating that the appellant 
served on active duty from July 19, 1961, to July 18, 1963.  
This record shows his terminal date of reserve obligation as 
July 18, 1967.  The RO obtained and associated military 
personnel records with the file which show multiple periods 
of ANACDUTRA (Annual Tours of Active Duty for Training) and 
ACDUTRA (Active Duty for Training) totaling 56 days.  Further 
input from the service department is deemed necessary in 
order to distinguish any and all periods of active duty, 
active duty for training, and inactive duty training.  
Accordingly, on remand the Board will request that the NPRC 
verify the veteran's active duty service.  

The Board notes that the February 2004 VCAA letter to the 
veteran did not specifically notify him of what evidence VA 
was responsible for obtaining and what evidence he was 
responsible for obtaining in connection wit his claim for non 
service-connected pension benefits.  In addition, during the 
pendency of this appeal, in March 2006, the Untied States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that enhanced VCAA notice may be 
needed in certain claims for compensation.  



Accordingly, the case is REMANDED for the following action:

1.	Ensure that all VCAA notice required by 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159 are 
fully complied with.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO/AMC should attempt to verify that 
the veteran's service from U.S. Army Reserve 
Personnel Center, and/or the appropriate 
state Adjutant General Office verify all 
periods of the veteran's reserve, guard, and 
active service, including all periods of 
active and inactive duty for training 
necessary to establish his claim for non-
service-connected pension benefits.  In the 
event that this avenue does not provide a 
useful response, contact the National 
Personnel Records Center (NPRC), or other 
appropriate agency, and request it confirm 
the dates of the veteran's military service.  
If, for some reason, the veteran's military 
service cannot be verified, the claims file 
should be so documented.

3.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARJORIE A. AUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



